Citation Nr: 0420742	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disability.  

2.  Entitlement to an increased rating for lumbar spine 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for metatarsalgia of 
the left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
June 1999.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from July 
2001 and November 2002 rating decisions of the VA Regional 
Office (RO) located in Chicago, Illinois.  

In July 2001 the RO denied a claim for an evaluation in 
excess of 10 percent for lumbar spine arthritis.  

In November 2002 the RO assigned an increased (compensable) 
evaluation of 10 percent evaluation for metatarsalgia of the 
left foot (effective from the date of the veteran's claim on 
appeal), and denied a claim of service connection for a 
cervical spine disorder.  

The veteran's sworn testimony was obtained before the 
undersigned Veterans' Law Judge in March 2004, and a 
transcript is of record.  

The issues of entitlement to an evaluation in excess of 10 
percent for lumbar spine arthritis, and service connection 
for a cervical spine disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on her 
part.




FINDINGS OF FACT

1.  As to the claim adjudicated on the merits herein, VA 
notified the veteran of the evidence needed to substantiate 
her claim, explained to her who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.  

2.  Left foot metatarsalgia is productive of complaints of 
pain, a neuroma between the head of the second and third 
metatarsals which is tender to palpation, but with no 
swelling and normal x-ray studies on repeated VA 
examinations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left foot metatarsalgia are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71a; Diagnostic Codes 5279 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed her claim for an increased 
rating in her service-connected left foot metatarsalgia in 
July 2002.  The RO issued her notice of VA's duty to assist 
and other VCAA responsibilities in a letter dated in August 
2002, prior to the November 2003 adjudication of the claim.  
As such, the timing of the VCAA notice comport with the 
CAVC's holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the August 2002 VCAA letter advised the veteran 
of her need to identify or submit medical evidence showing 
that her service-connected left foot disability had increased 
in severity so as to warrant an increased rating.  This 
notice also informed the veteran that VA would attempt to 
obtain any evidence that she identifies.  

The RO requested that she send VA any information she may 
have pertinent to her left foot claim, and the RO obtained 
all VA medical records.  The RO also provided the veteran 
with a toll-free telephone number should she require 
additional information or answers to questions relevant to 
her left foot claim.  There is no report of contact to 
indicate that she called with any question regarding this 
notice; she merely replied in August 2002 that her foot is 
painful and that she was told it may require surgery in the 
future.  

Consistent with the duty to assist, the RO scheduled the 
veteran for VA joints and foot examination in September 2002, 
and all VA outpatient treatment records were requested and 
obtained, as noted above.  

Once all of the above was completed, the RO denied the left 
foot claim in a November 2003 RO rating decision.  The 
decision, as with the earlier notice, advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of her left foot claim.  She expressed disagreement, 
and additional VA medical statements were received from the 
veteran.  The evidence of record was again reviewed and a 
statement of the case (SOC) was issued in April 2003.  

The SOC advised the veteran of all appropriate regulations 
governing entitlement to an increased rating for her service-
connected left foot metatarsalgia.  The RO's statement of the 
case and supplemental statement of the case included a 
recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of the September 2002 VA 
examination report and X-ray study of the left foot.  

The veteran was also afforded a hearing before the 
undersigned Veterans' Law Judge in March 2004, at which time 
her sworn testimony was obtained.  A transcript is of record.  

No additional medical evidence was identified, and while 
additional VA medical statements were received in September 
and October 2003, these were accompanied by a waiver of 
office of original jurisdiction adjudication.  

The sworn testimony and arguments of the veteran and her 
representative were received at her March 2004 Travel Board 
hearing.  

Given the above, the Board concludes that VA has made every 
reasonable effort to identify and obtain all relevant records 
in support of the veteran's claim adjudicated on the merits 
herein, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  VCAA requires no 
additional development, and the claim may be decided on the 
basis of the evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

Additionally, in this case, the record contains sufficient 
medical evidence upon which to adjudicate the left foot 
claim.  Neither the veteran nor her representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  As such, 
"[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether she has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the left foot claim, the only claim adjudicated 
on the merits herein, have been completed within VCAA.  


Rating Disabilities in General

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in the VA Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern 
in this case.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Evaluation of Left Foot Metatarsalgia

There are several Diagnostic Codes that are relevant to 
disabilities of the feet and toes. Diagnostic Code 5279 
applies to metatarsalgia and assigns a 10 percent rating for 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, DC 
5279 (2003).  There is no greater disability rating available 
under this Diagnostic Code.  Accordingly, this diagnostic 
code provides no basis for the claim on appeal.  The RO has 
rated the veteran under this code.

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5279 
(2003).  There is no evidence that the veteran suffers from 
malunion or nonunion of the tarsal or metatarsal bones, and 
thus this Diagnostic Code is not for application.  

Diagnostic Code 5284 applies to other foot injuries and 
assigns a 10 percent rating for "moderate" disability, a 20 
percent rating for "moderately severe" disability, and a 30 
percent rating for "severe" disability.  38 C.F.R. § 4.71a, 
DC 5284 (2003). Loss of use of the foot is rated as 40 
percent disabling.  Id.  

The words "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just". 38 C.F.R. § 4.6 
(2003).

Based upon the medical evidence of record, detailed below, 
the Board finds that the medical evidence establishes that 
the veteran's left foot disability does not rise to the level 
of a "moderately severe" left foot disability, and that the 
criteria for an evaluation in excess of 10 percent are not 
met under all applicable Diagnostic Codes.  

On VA examination in September 2002, the veteran reported 
constant left foot pain.  However, on objective examination 
of the foot, her dorsalis pedis pulses were 2+; she had good 
capillary refill; the skin was warm; and there was no 
swelling.  There was tenderness to palpation at the head of 
the second and third metatarsals, and in between the spaces, 
with pain on extension of the toes at the head of the 
metatarsals.  However, motor strength of the lower extremity 
was 5/5, sensation was intact, deep tendon reflexes were 
intact.  The clinical history was reviewed, which included 
notation of a possible neuroma of the left foot.  The 
diagnosis was metatarsalia, with neuroma, and normal X-ray 
studies.  

VA treatment records show care for occasional pain and 
tenderness of the left foot, with negative X-ray studies, 
diagnosed as possible neuroma.  

The Board finds that overall the evidence establishes that 
the veteran's left foot disability does not rise to the level 
of a moderate severe disability and thus does not warrant an 
evaluation in excess of the current 10 percent rating, 
comparable to a moderate foot disability under DC 5284.  38 
C.F.R. § 4.71a, DC 5284 (2003).  

This evaluation takes into account the veteran's pain with 
little objective evidence of any actual loss of function of 
the left foot, other than tenderness on palpation, or loss of 
use to such pain as to equate to a "moderately severe" foot 
injury.  The veteran seeks ongoing treatment, but not weekly, 
and she is not shown to require the use of a cane or have any 
impairment in ambulation.  See, 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
the veteran complains of constant pain, there is no objective 
evidence of any loss of function due to pain, and no 
arthritis on repeated X-ray studies. 

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application.  38 C.F.R. § 4.71a, DC 5278, 5282 
(2003). The veteran does not have a diagnosis of pes planus, 
therefore, Diagnostic Code 5276 is not for application. 38 
C.F.R. § 4.71a, DC 5276 (2003).  Weak foot, hallux valgus, 
and hallux rigidus have not been demonstrated and therefore 
Diagnostic Codes 5277, 5280, and 5281 are not for 
application.  38 C.F.R. § 4.71a, DC 5277, 5280, 5281 (2003).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200 etc.). 38 
C.F.R. § 4,71a, DC 5003 (2003). When, however, the limitation 
of motion of the specific joint of joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of groups of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003. This provision of the rating schedule does not apply in 
this case because there is no current X-ray evidence of 
arthritis.  All prior VA X-rays have been normal.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran. In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the 
veteran's service-connected left foot disability.  


Additional Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2003).



Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her left foot metatarsalgia.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


Reasonable Doubt

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for left foot 
metatarsalgia.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the left foot, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Both medical and legal development remains to be completed 
with regard to the claim of service connection for a cervical 
spine (neck) disorder, to include as secondary to service-
connected lumbar spine (low back) disability.  Specifically, 
while consideration has been given to the secondary service 
connection aspect of the claim under 38 C.F.R. § 3.310(a), no 
consideration has been given to the aggravation of a non-
service-connected disability by a service-connected 
disability.  That is, the CAVC held that the term 
"disability" as used in 38 C.F.R. § 3.310(a), must include 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439 (1995); See also, Tobin v. 
Derwinski, 2 Vet. App. 34 (1991) and Leopoldo v. Brown, 4 
Vet. App. 216 (1993).  (Emphasis added).  

A VA spinal examination of September 2002 did not include any 
cervical spine diagnosis, and while mild lumbar arthritis was 
diagnosed, VA medical opinions of record show a diagnosis of 
degenerative disc disease of both the lumbar and cervical 
spine segments.  While a November 2002 VA medical opinion 
indicates that the veteran's service-connected upper back 
pain in not "caused" by the veteran's service-connected low 
back disorder, the statement-as noted above, does not answer 
the central medical question concerning aggravation, under 
Allen.  
Accordingly, the Board must conclude that another VA spinal 
examination is indicated.  Where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); See also, 
38 C.F.R. § 4.42 (2000), which underscores the importance of 
complete VA medical and psychiatric examinations, noting 
that, "when complete examinations are not conducted...it is 
impossible to visualize the nature and extent of the service-
connected disability."  

The Board also notes that the criteria for rating the 
veteran's service-connected lumbar spine arthritis, at 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5293, were 
amended since the time of the most recent statement of the 
case dated in April 2003.  Accordingly, the claim must be 
remanded to the RO for appropriate readjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims of secondary service connection 
for a cervical spine disorder, and an 
increased evaluation for her lumbar spine 
disability, and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her cervical and lumbar 
spine disorders during the previous year.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).
5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired cervical disorder(s) 
which may be present and whether they are 
causally related to service-connected 
lumbar spine disability; and the extent 
of severity of the service-connected 
lumbar spine disability.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating spinal 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
any chronic acquired cervical disorder(s) 
found on examination is/are related to 
service, or if preexisting service, 
was/were aggravated thereby?

(2) Is it at least as likely as not that 
any chronic acquired cervical disorder(s) 
found on examination is/are causally 
related to the service-connected lumbar 
spine arthritis?


(3) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
lumbar spine arthritis aggravates any 
chronic acquired cervical disorder(s) 
found on examination?

(4) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired cervical spine disorder(s) found 
on examination;
(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
lumbar spine arthritis based on medical 
considerations; and
(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired cervical spine 
disorder(s) found on examination is/are 
proximately due to the service-connected 
lumbar spine arthritis.

The medical specialist must also address 
the following medical issues:

(a) Does the service-connected lumbar 
spine arthritis involve only the nerves, 
or do they also involve the muscles and 
joint structure?

(b) Does the service-connected lumbar 
spine arthritis cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  


If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbar spine arthritis, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected lumbar spine arthritis, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar spine 
arthritis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
spine arthritis, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbar spine 
arthritis.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
chronic acquired cervical spine disorder 
to include as secondary to service-
connected lumbar spine arthritis.  In so 
doing, the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen, 
supra, as to the claim of secondary 
service connection.  The VBA AMC should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b(1), 4.40, 4.45, 4.59 
(2003), and the previous and amended 
criteria for rating spinal disorders as 
to the claim of entitlement to an 
increased evaluation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and an increased evaluation, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



